DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (US 4290626 A, herein after referred to as Sullivan).
Regarding claim 1 Sullivan teaches a strut mount (FIG. 2: 64; abstract) comprising: an annular inner member (FIG. 2: 78 & 80) into which an upper end portion of a rod of a shock absorber is inserted and fixed (FIG. 2: 60 & 62); an outer member that surrounds the inner member in a circumferential direction around a center axis of the inner member (FIG. 2: 66 & 70) and is attached to a vehicle body (FIG. 1: vehicle body 18, attached by 74), and a body rubber which is disposed between the inner member and the outer member and supports the inner member and the outer member such that the 

    PNG
    media_image1.png
    329
    551
    media_image1.png
    Greyscale

Sullivan FIG. 2 modified to show stopper rubber above the thick line and inner and outer tilt angles with the thin lines
	Regarding claim 2 Sullivan teaches that the pedestal protrusion portion extends in the circumferential direction (column 3, lines 20-30), and wherein the tip protrusion portion is disposed at each of both end portions of the pedestal protrusion portion in the circumferential direction (FIG. 2: depicted).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 4290626 A, herein after referred to as Sullivan) in view of Shiratori et al. (US 4465296 A, herein after referred to as Shiratori).
Regarding claim 3 Sullivan teaches that the pedestal protrusion portion extends in the circumferential direction (paragraph 3, lines 20-30), however Sullivan does not teach that an intermediate portion in the circumferential direction of the pedestal protrusion portion is provided with a recess portion which is depressed inward in the axial direction and penetrates the intermediate portion in the radial direction. 
Shiratori does teach that an intermediate portion in the circumferential direction of the pedestal protrusion portion is provided with a recess portion which is depressed inward in the axial direction and penetrates the intermediate portion in the radial direction (FIG. 6: 66; column 6, lines 1-23). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the air vents of Shiratori with the geometry of Sullivan in order to prevent the generation of unusual sounds resulting from a rapid flow of air within the housing (Shiratori, column 6, lines 1-23). 
Regarding claim 4 does not teach that a plurality of the tip protrusion portions are provided at intervals in the circumferential direction and are disposed on portions of the outer surface located outside in the radial direction of an inner end portion in the radial direction of the outer surface, however Shiratori does (FIG. 6: 62). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the air vents of Shiratori with the geometry of Sullivan in order to prevent the generation of unusual sounds resulting from a rapid flow of air within the housing (Shiratori, column 6, lines 1-23).
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach strut mounts of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616